Title: To Thomas Jefferson from William Tatham, 20 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Lynhaven, 20th. July. 1807.
                        
                        
                            After recollection !.
                  
                        I forgot to say that, on the 18th. instant, a Negroe, in a Canoe, passed out at the Inlet of this haven under
                            pretext of fishing, & went on board the British Squadron: We have no information that this fellow, or three others have
                            ever returned.
                        It has determined me to be strict; & yesterday, I stopped a very fine Pettimajor with two Negroe fellows in the Inlet. They alledged they were going to Broad Bay
                            after Oysters; &, as I was bound the same way in the whale boat, & found nothing on board but their Oyster Tongs, I
                            saw them safe at their stake; & left them in quiet, as they were known to my people, & the Neighbourhood, & were of
                            good reputation.
                        I have taken some scareing steps with the Negroes: the rights of Citizenship renders my task with the whites
                            more delicate; & yet the danger; & practicability of such channel of communication demands equal vigilance. I wish I
                            had the entire Coast, & the few Parties necessary for its safety, from Norfolk to the Light
                            House, under my own Controul.
                  I have the honor to be Sir yr. obt. H St.
                        
                            Wm Tatham
                     
                        
                    